DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

Election/Restrictions
The species election for an organ species is withdrawn because the amended claims remove pancreas from the list of organs and a search of the remaining species did not provide prior art.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the specification, correct claim 20 as following.
20.	Remove the “s” from the term “methods” in line 1.
	Add “s” to the term “comprise” in line 1.


Reasons for Allowance
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is an examiner’s statement of reasons for allowance: The closest prior art is Forander et al. Cell Tissue Res (1998) 292:503-512.  Forander et al. discloses evaluating nerve fiber outgrowth, cell morphology and catecholamine content in rat adrenal medullar tissues transplanted in the anterior chamber of the eye following intraocular administration of nerve growth factors (abstract and method section).  This study looks as differences in nerve fiber growth with different nerve growth factor treatment in situ.  Forander et al. does not provide any evidence of a corresponding relationship between the in situ tissue and the endogenous adrenal gland of the implanted rat.  As such, Forander et al. does not serve as prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632